                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 JAY JUNIOR AIKEN,

                Plaintiff,                                  CIVIL ACTION NO.: 5:19-cv-57

        v.

 WARDEN JEFF COLEMAN, et al.,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, who is currently incarcerated at Ware State Prison in Waycross, Georgia, filed

this 42 U.S.C. § 1983 action contesting certain conditions of his confinement. Doc. 1. This

matter is before the Court on Plaintiff’s Complaint, doc. 1, and Motion for a Preliminary

Injunction and Temporary Restraining Order, doc. 7. For the following reasons, the Court

DIRECTS Plaintiff to file an Amended Complaint within 14 days of the date of this Order. The

Court also DIRECTS the Clerk of Court to mail Plaintiff the Court’s preferred form for

prisoner-plaintiffs wishing to file an amended § 1983 complaint. Furthermore, I

RECOMMEND the Court DENY Plaintiff’s Motion for Preliminary Injunction and a

Temporary Restraining Order.

                                        BACKGROUND

       In his Complaint, doc. 1, Plaintiff asserts constitutional claims against over 50 different

individual Defendants, including multiple wardens, corrections officers, unit managers, doctors,

nurses, counselors, a food service worker, librarian, and a chaplain. Plaintiff attaches three

exhibits, totaling 144 pages, to his Complaint, including a 49-page “Brief” in support of his
Complaint that includes various medical records, grievances, letters, and open records requests.

Docs. 1-1, 1-2, 1-3. Plaintiff makes an extraordinary number of unrelated factual allegations,

beginning in June 2018 and spanning ten months, with the last incident occurring in March 2019.

Doc. 1-1 at 4–14.

        In August 2019, Plaintiff requested a preliminary injunction and temporary restraining

order against all Defendants named in his suit, seeking to enjoin these Defendants from “taking

any and all actions that place [Plaintiff’s] life in danger.” Doc. 7-2.

                                      STANDARD OF REVIEW

        A federal court is required to conduct an initial screening of all prisoner complaints. 28

U.S.C. § 1915A(a). During the initial screening, the court must identify any cognizable claims in

the complaint. §1915A(b). Additionally, the court must dismiss the complaint (or any portion of

the complaint) that is frivolous, malicious, fails to state a claim upon which relief may be

granted, or which seeks monetary relief from a defendant who is immune from such relief. 1 Id.

In its analysis, the Court will abide by the long-standing principle that the pleadings of

unrepresented parties are held to a less stringent standard than those drafted by attorneys and,

therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972). However,

Plaintiff’s unrepresented status will not excuse mistakes regarding procedural rules. McNeil v.

United States, 508 U.S. 106, 113 (1993).

        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that


1
       Similarly, the Court must also conduct an initial screening of any action in which the plaintiff is
proceeding in forma pauperis. 28 U.S.C. § 1915(a).


                                                     2
is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                          DISCUSSION

I.     Plaintiff’s Complaint

       Plaintiff sets forth several unrelated claims in a single cause of action. A plaintiff may

not join claims and various defendants in one action unless the claims “arise out of the same

transaction, occurrence, or series of transactions or occurrences; and any question of law or fact

common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a). Plaintiff’s claims

against the over 50 Defendants spanning ten months do not appear to arise out of the same

transaction or occurrence. Accordingly, the Court ORDERS Plaintiff to:

       (1)     submit an Amended Complaint on the complaint form provided by the Clerk of
               Court;

       (2)     clearly caption it as an amendment to the original complaint and place the civil
               action number of this case on the first page of the form;

       (3)     add no more than ten (10) pages to the form;

       (4)     write legibly and only on one side of each page;

       (5)     provide the name of any intended defendant or provide sufficient details to
               describe any intended defendant;

       (6)     provide only factual allegations concerning events where the rights of Plaintiff
               himself were violated or Plaintiff himself was injured, including the date and
               location of each alleged violation;

       (7)     only assert claims that arose from the same transaction or occurrence or series of
               related transactions or occurrences;




                                                 3
       (8)       clearly describe each alleged violation and identify each defendant responsible for
                 each alleged violation;

       (9)       omit all legal argument or conclusions;

       (10)      provide detailed information on all prisoner civil actions Plaintiff has previously

                 filed.

       The Court DIRECTS the Clerk of Court to forward the appropriate 42 U.S.C. § 1983

amended complaint form to Plaintiff, together with a copy of this Order. The Court advises

Plaintiff that his failure to abide by this Court’s instructions to file an appropriate Amended

Complaint could lead to the dismissal of his action for failure to file this Court’s directives

and failure to prosecute.

       Additionally, the Court DIRECTS Plaintiff to advise the Court in writing of any change

of address during the pendency of this action. Plaintiff’s failure to abide by this directive will

result in the dismissal of Plaintiff’s Complaint, without prejudice, for failure to follow an Order

of this Court.

II.    Plaintiff’s Request for Preliminary Injunctive Relief and Temporary Restraining
       Order

       Plaintiff seeks a Preliminary Injunction and Temporary Restraining Order to order the

Defendants to refrain from “any and all actions that may place [the Plaintiff’s] life in danger.”

Doc. 7-1 at 2. To be entitled to a preliminary injunction or a temporary restraining order, the

movant must show: (1) a substantial likelihood of ultimate success on the merits; (2) an

injunction or protective order is necessary to prevent irreparable injury; (3) the threatened injury

outweighs the harm the injunction or protective order would inflict on the non-movant; and (4)

the injunction or protective order would not be adverse to the public interest. Schiavo ex rel.

Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005). In this Circuit, an “injunction is




                                                   4
an extraordinary and drastic remedy not to be granted unless the movant clearly established the

‘burden of persuasion’ as to the four requisites.” Horton v. City of Augustine, 272 F.3d 1318,

1326 (11th Cir. 2001); McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998)

(quotation omitted).

        If a plaintiff succeeds in making such a showing, then “the court may grant injunctive

relief, but the relief must be no broader than necessary to remedy the constitutional violation.”

Newman v. Alabama, 683 F.2d 1312, 1319 (11th Cir. 1982). Accordingly, where there is a

constitutional violation in the prison context, courts traditionally are reluctant to interfere with

prison administration and discipline, unless there is a clear abuse of discretion. See Procunier v.

Martinez, 416 U.S. 396, 404–05 (1974) (“Traditionally, federal courts have adopted a broad

hands-off attitude toward problems of prison administration [because] . . . courts are ill equipped

to deal with the increasingly urgent problems of prison administration and reform.”), overruled

on other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989). In such cases, “[d]eference to

prison authorities is especially appropriate.” Newman, 683 F.2d at 1320–21 (reversing district

court’s injunction requiring release of prisoners on probation because it “involved the court in

the operation of the State’s system of criminal justice to a greater extent than necessary” and less

intrusive equitable remedy was available).

        Plaintiff has not shown he has satisfied the prerequisites to be entitled to injunctive relief

at this time. Specifically, at this early stage, Plaintiff has not shown the requisite likelihood of

success on the merits of his claims or that injunctive relief is necessary to prevent irreparable

injury. This is not to say that Plaintiff will not eventually be able to obtain injunctive relief.

Rather, the Court will not interfere at this time on the facts before it. Accordingly, I




                                                   5
RECOMMEND the Court DISMISS Plaintiff’s request for preliminary injunctive relief and a

temporary restraining order, doc. 7.

                                           CONCLUSION

        For the above-stated reasons, the Court DIRECTS Plaintiff to file an Amended

Complaint within 14 days of the date of this Order and RECOMMENDS the Court DENY

Plaintiff’s Motion for Preliminary Injunction and a Temporary Restraining Order. Should

Plaintiff fail to abide by the directives in this Order, the Court will dismiss this case for failure to

prosecute and failure to follow a Court Order. The Court further DIRECTS the Clerk of Court

to forward to Plaintiff a blank copy of the 42 U.S.C. § 1983 amended complaint form.

        The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final




                                                   6
judgment entered by or at the direction of a District Judge. Finally, the Court DIRECTS the

Clerk of Court to serve a copy of this Report and Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 12th day of February,

2020.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                               7
